Citation Nr: 1637673	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-40 551	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder.

2.  Entitlement to a compensable initial disability rating for allergic and non-allergic rhinitis.

3.  Entitlement to a compensable initial disability rating for restrictive pulmonary disease.

4.  Entitlement to a compensable initial disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 RO decision.  

In March 2014, the Board remanded the appeal to provide the Veteran with a hearing before a Veterans Law Judge at the RO.  According to the VA's internal tracking database, the Veteran was scheduled for Board hearings in October 2014 and January 2015, both of which he failed to appear for.  Review of his electronic claims files reveals a letter notifying him of the January 2015 hearing only, however.  Regardless of whether he received notice of the first scheduled hearing, it is clear that he was mailed a letter regarding the second scheduled hearing to his current address of record.  The Veteran did not request a postponement of the hearing or attempt to show good cause for missing the hearing.  38 C.F.R. § 20.702(d).  Although he has not communicated with VA regarding the missed hearing, he has communicated about other matters since that time.  Absent a showing of good cause, no further request for a hearing will be granted.  

In June 2016, the Veteran filed new claims for service connection.  It appears that the RO is currently working on these claims.  Nevertheless we note that the Veteran indicated he fears he is at risk of becoming homeless; therefore these claims carry additional urgency and they are referred to the RO for all appropriate action.  The RO is also reminded of the specific procedures to notify homeless Veterans set forth in 38 C.F.R. § 1.710.  
 
The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.
REMAND

Although the action requested in the prior Board remand was fully completed, to the extent possible without the Veteran's cooperation, the Board finds that another remand for additional evidentiary development is warranted at this point.  

These matters were most recently reviewed by the RO in conjunction with a decision on the claim in July 2010, when the Statement of the Case was issued.  Since that time he has submitted some relevant private medical records which have not been reviewed in connection with the appeal matters.  

The most recent VA examinations were performed in 2009; thus no systematic review of the level of impairment related to each disability at issue has been conducted for more than seven years.  Because this appeal has been ongoing for a lengthy period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Therefore, prior to review of the appeals for initial increased ratings, medical evidence reflecting any/all treatment received between 2009 and the present should be obtained and new VA examinations should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for the disabilities at issue since 2010.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.  If the Veteran identifies any VA medical care, the RO should obtain complete records of such.  

2.  The veteran should be afforded appropriate VA examinations to identify all current disability associated with major depressive disorder, rhinitis, restrictive pulmonary disease, and hypertension.  All tests and studies deemed helpful by the examiners must be performed in conjunction with the examinations. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L .KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


